Pee Ctjbiam,
This appeal is devoid of merit. The defense interposed in the court below is purely technical, and clearly insufficient to carry the case to a jury. It is not pretended that the debt is not due, or that judgment was not recovered therefor in the foreign jurisdiction. Nor is it even alleged that the defendant is not a nonresident of this state, or that he was within the jurisdiction at the time of the impetration of the writ. While these considerations would not prevail against a fatal technical defect, we cannot be expected in such cases to go out of the way in search of errors. The record of the foreign judgment on which suit was brought is certified in strict accordance with the act of congress. This is sufficient to make it the basis of this action. The foreign judgment, and not the note referred *68to, is the foundation of the suit, and hence it was unnecessary that the note should be incorporated in plaintiff’s statement of claim.
The refusal of the court to quash the attachment is not reviewable: Holland v. White, 120 Pa. 228; Grieb v. Kuttner, 135 Pa. 291; Nicoll v. McCaffrey, 1 Pa. Superior Ct. 187. It is not required that plaintiff’s statement should set out all the jurisdictional facts. This may be required in an affidavit to show cause of action, but the absence of such facts from the statement is not alone sufficient to prevent judgment for want of a sufficient affidavit of defense, in which the existence of such facts is not denied. The return of the sheriff was amended before the affidavit of defense in this case was filed. This disposes of everything that has been properly raised on this appeal. Neither of the specifications is sustained.
Judgment affirmed.